DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The current pending claims are 2-17.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fuiyeong Kim on 2/22/2021.

The application has been amended as follows: 
Claim 17 is cancelled from consideration. 

Allowable Subject Matter
Claims 2-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 13 requires the claim language of “the first sub fins have mutually different sizes and arranged such that the fin chord lengths and the fin heights of the plurality of 
Independent claim 12 requires the claim language of “wherein the vortex generator further comprises: a first base plate which is fixed to the surface of the wind turbine blade and onto which at least one of the main fins which forms the first end portion of the main fin row and at least one of the first sub fin are mounted; and a second base plate which is fixed to the surface of the wind turbine blade and onto which only one or more of the plurality of main fins are mounted, and the first base plate has a first shape that is different from a second shape of the second base plate.” Applicant’s arguments submitted on 01/15/2021 directed towards this language is found to be persuasive. For at least this reason, independent claim 12 and dependent claim 3 are found to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746